UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1118


HEARN INSULATION AND IMPROVEMENT COMPANY, INC.,

                Plaintiff - Appellant,

          v.

CARLOS BONILLA; PREMIUM CONSTRUCTION SERVICES CORPORATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-00990-AW)


Submitted:   November 18, 2011            Decided:   December 6, 2011


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Schwaber, Mary Craine Lombardo, Laura M. Gagliuso,
STEIN, SPERLING, BENNETT, DE JONG, DRISCOLL & GREENFEIG, P.C.,
Rockville, Maryland, for Appellant.      Christopher R. Wampler,
WAMPLER & SOUDER, LLC, Kensington, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hearn      Insulation     and       Improvement     Company,        Inc.,

appeals    the    district    court’s      order      denying   its   motion     for

attorney’s fees incurred in its action against Carlos Bonilla

and his company, Premium Construction Services Corporation.                       We

have   reviewed     the   record     and       the   briefs   submitted    by    the

parties,   and    we   find   no    reversible       error.     Accordingly,      we

affirm for the reasons stated by the district court.                   See Hearn

Insulation and Improvement Co., Inc. v. Bonilla, No. 8:09-cv-

00990-AW (D. Md. Jan. 21, 2011).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                           2